 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      KEVIN VOLKMANN,

 9
                              Plaintiff,                              NO. C18-1114RSL

10
                      v.                                              ORDER EXTENDING TIME IN
                                                                      WHICH TO FILE AMENDED
11
      SOLID GROUND WASHINGTON, et al.,                                COMPLAINT

12
                              Defendants.

13

14           This matter comes before the Court on plaintiff’s “Motion and Notice - For Leave to File
15   Amended Complaint and Serve Complaint, and Waiver of Current Deadlines.” Dkt. # 17. The
16
     Court previously granted plaintiff’s motion to consolidate two causes of action and directed him
17

18
     to file an amended consolidated complaint by September 25, 2018. He did not do so, nor has he

19   shown good cause for an extension of the deadline under Fed. R. Civ. P. 16.1 Nevertheless, the
20   Court will exercise its discretion to allow plaintiff to file an amended complaint on or before
21
     November 16, 2018.
22

23
             As previously noted, unless and until plaintiff retains counsel, he may not pursue this

24   litigation on behalf of any persons or entities other than himself. To the extent plaintiff’s motion
25
             1
26           A vague reference to a “disabled condition” and a two-line doctor’s note requesting “an
     extension on all . . . court pleadings” do not show that plaintiff was diligent in his efforts to draft and file
27   an amended complaint within the time allowed.
28   ORDER EXTENDING TIME - 1
 1   includes a request for appointment of counsel, it is denied. Unlike indigent defendants in
 2
     criminal cases, civil litigants have no constitutional right to counsel at the expense of another.
 3
     Although the judiciary will sometimes request that members of the bar assist plaintiffs under the
 4

 5   authority of 28 U.S.C. § 1915(e)(1), it does so only in exceptional circumstances. See Palmer v.

 6   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). When determining whether to appoint counsel, the
 7
     courts of the Ninth Circuit generally consider whether plaintiff is indigent, the likelihood of
 8
     success on the merits, and plaintiff’s ability “to articulate his claims pro se in light of the
 9

10   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

11   At present, plaintiff has failed to allege facts that suggest a likelihood of success on the merits or
12
     shown exceptional circumstances that justify requiring an attorney to represent him for free.
13
              Plaintiff has until November 16, 2018, to file an amended complaint. To that extent, his
14

15   motion (Dkt. # 17) is GRANTED. Plaintiff’s amended complaint must be a self-contained

16   document naming each person or entity against whom he seeks relief, setting forth the basis of
17
     the Court’s jurisdiction, and alleging facts that give rise to a plausible inference that each
18
     defendant has violated his legal rights and can be held liable for that violation. Failure to timely
19

20   file the required amendment will result in dismissal of this action. No further extensions will be

21   granted absent an affirmative showing that plaintiff was diligent in his efforts to comply with the
22
     November 16, 2018, deadline.
23
              The initial scheduling dates set forth in Dkt. # 16 are hereby VACATED. A new order
24

25   regarding initial disclosures and joint status report will be issued after the amended complaint is

26   filed.
27

28   ORDER EXTENDING TIME - 2
 1        Dated this 24th day of October, 2018.
 2

 3                                          A
                                            Robert S. Lasnik
 4                                          United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER EXTENDING TIME - 3
